Citation Nr: 0819428	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-17 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from April 1972 to 
February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a March 2003 claim for 
service connection for a heart condition.  Following the RO's 
August 2003 denial the veteran submitted a statement in 
August 2003 in which he requested "reconsideration" of his 
claim.  This statement, which was accompanied by new 
evidence, was received by the RO within the one year period 
following notice of the August 2003 rating decision.  

In March 2004, the RO issued a rating decision in which it 
found that new and material evidence had not been submitted 
to reopen the claim and, in October 2004, the RO issued a 
rating decision in which it reopened the claim but denied on 
the merits.  

The RO's statement that the veteran's claim was reopened 
implies that the RO viewed the August 2003 rating decision as 
final.  However, the Board notes that the veteran's August 
2003 statement complies with regulatory provisions for filing 
of a notice of disagreement.  See 38 C.F.R. § 20.201 (2007); 
see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD 
need only consist of a writing that expresses disagreement 
with an RO decision).  Moreover, the August 2003 statement 
was received by the RO prior to the expiration of the August 
2003 rating decision's appeal period.  Accordingly, the Board 
finds that the veteran's appeal was initiated by the August 
2003 correspondence filed by the veteran after the August 
2003 rating decision.

As regards the merits of the veteran's claim, service 
treatment records (STRs) dated in  May 1972; April 1973; 
February, April, and June 1975; November 1977; and January - 
February 1979 document numerous complaints of and treatment 
for recurrent dizziness, chest pain/burning pain in chest, 
and shortness of breath.  STR dated in January 1979 reflects 
a diagnosis of "pulmonary infarction."  STR dated August 9, 
1979, contains the comment "cardiovascular system has 
history of borderline hypertension, first noted in Apr 78."  
STR dated August 17, 1979, contains the comment "history of 
hypertension, lung infection and SOB [shortness of breath]."  
Other STRs (including a series of tests done in March 1978) 
document elevated blood pressure readings.  Physician's notes 
on the report of the November 1979 separation examination 
include the following remark:

Occasional mild episodes of pounding 
heart, pain in chest and shortness of 
breath, no treatment indicated, NCNS.

VA and private treatment records, including a June 2002 
letter from a VA physician, confirm a current diagnosis of 
coronary artery disease and ischemic cardiomyopathy.

In an August 2004 letter a private treating physician opined 
as to a possible nexus to service.  According to this 
physician,

It is possible that his CAD was present 
on November 2, 1979 when he had 
complaints of occasional mild episodes of 
pounding heart, chest pain, and shortness 
of breath.

Unfortunately, this statement is too speculative to establish 
the required nexus to service.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (statements favorable to the veteran's 
claim that do little more than suggest a possibility are too 
speculative to establish the required nexus for service 
connection).  There is also no evidence that the claims file 
was reviewed by this physician.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (holding that the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that 
the examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination").  

In September 2004 the veteran was accorded a compensation and 
pension (C&P) heart examination.  Unfortunately, the claims 
file was not reviewed pursuant to this examination, and no 
opinion was proffered regarding a nexus to service.  The 
matter must therefore be remanded for a new examination.  38 
C.F.R. § 3.326; see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (holding that the Secretary must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  The third prong, 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold.); see also 38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Since 
the case is being returned, the claims file should be updated 
to include medical records compiled by VA since July 2003.  
38 C.F.R. § 3.159(c).  

The Board notes that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits. It does 
not appear, however, that the administrative decision and the 
records upon which SSA relied in reaching its decision have 
been associated with the veteran's claims file. The Court has 
held that VA's duty to assist encompasses obtaining medical 
records that supported an SSA award of disability benefits as 
they may contain information relevant to VA claims.  
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992). Those 
records should be requested, and associated with the 
veteran's claims file.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the Tampa 
Veterans' Affairs Medical Center-Brevard 
Outpatient Clinic dating from July 2003 to 
the present.  Also attempt to obtain any 
other pertinent treatment records 
identified by the veteran during the course 
of the remand, provided that any necessary 
authorization forms are completed.  If no 
further treatment records exist, the claims 
file should be documented accordingly.

2.  Attempt to obtain from the Social 
Security Administration the records 
pertinent to the appellant's award of 
Social Security disability benefits as well 
as the medical records relied upon 
concerning that claim. 

3.  Schedule the veteran for an examination 
with regard to his claim for service 
connection for a heart condition.  The 
claims file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that a current heart disorder was 
incurred during active military service.  A 
rationale for this opinion must be included 
in the examination report.

4.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

